Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	Claims 1-6 and 11-24	= active
	Claims 7-10		=canceled.

Specification
Paragraphs 158-162 (SEMATIC SUPPORT) must be deleted from the specification because these paragraphs are about Bilski, Diehr, Alice, MPEP, Webster, KSR, Phosita, Mayo, 35 USC 102, 103 and 112.  
Specification must specify the invention, not Bilski, Diehr, Alice, MPEP, Webster, KSR, Phosita, Mayo, 35 USC 102, 103 and 112.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b) (3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub-combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

According to the Arrangement of the Specification (6-01) and Content of the Specification (6-02), the Examiner notes that the Applicant paragraph 2 (COPY RIGHT the Arrangement of the Specification (6-01) and Content of the Specification (6-02), therefore,
a.	Paragraphs 2-3 should be deleted from the specification; 
b.	The Examiner has no idea why the Applicant includes paragraphs 2-3 in the specification which are not listed by the Arrangement of the Specification (6-01) and Content of the Specification (6-02). 
c.	What are the Applicant intentions?
d.	 Furthermore, paragraphs 2-3 has nothing to do with the technical aspect of the invention.
e.	Thus, paragraphs 2-3 should be removed from the specification.  If the Applicant contends keeping paragraphs 2-3 in the specification, the Examiner requests a full and clear explanation, specific reasons/clarification/justification, then the Examiner will respond accordingly.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-24 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Odabasi (US 2015/0379183)

Receiving a post-layout circuit netlist comprising an original rail block and power nets, wherein the post-layout circuit netlist further comprises parasitic circuit elements (fig 1-2, 4-6 and par 37-39, 47 show IC Layout circuit netlist comprising an original rail block (see electronic elements in par 37-39, 47), power nets (see power elements, power/ground pins in par 37-39), and parasitic circuit elements (parasitic netlist/elements in par 37-39, 47)); 
Combining (see combine/merge in one or more of abstract, fig 2-4, 6, par 7, 22-23, 42-43, 51-52, 54-61, 68, 76-78), by a processor (see processor, EDA system in fig 4, 7-10), the original rail block and the power nets to generate an updated rail block;
Partitioning (see Layout Partitioner, Partitioned Extraction/Simulation in fig 2-6) the post-layout circuit netlist into of signal blocks supplied by the-updated rail block; and
Applying a circuit simulation (see Circuit simulator, Merged Simulation, Partitioned Simulation, Partition Extraction-Simulation Application in fig 1, 3-6) to the partitioned signal blocks.
(Claim 11) after partitioning the post-layout circuit netlist into signal blocks, splitting the updated rail block into the original rail block and power nets (par 2-3, 37-39); partitioning the power nets into power net blocks which drive different corresponding sub-circuits during the circuit simulation, the sub-circuits comprising the signal blocks (i.e., sub-region netlist/layout (fig 2, 4-6) ).
(Claim 12) wherein the post-layout circuit netlist results from RC extraction (par 47, 137) applied to a pre-layout circuit netlist, and partitioning (see Layout Partitioner, Partitioned Extraction/Simulation in fig 2-6) the post-layout circuit netlist into signal blocks results in a same number of signal blocks as a partitioning of the pre-layout circuit netlist.
(Claim 13) wherein the post-layout circuit netlist results from RC extraction (par 47, 137) applied to a pre-layout circuit netlist, and partitioning (see Layout Partitioner, Partitioned Extraction/Simulation in fig 2-6)the post-layout circuit netlist into signal blocks comprises cutting the post-layout circuit netlist at same locations as a partitioning of the pre-layout circuit netlist.
Claims 14-24 recite similar subject matter and rejected for the same reason. 
For parallel simulation in claims 15-16, see par 10, 57-59, 73, 77, and 125.


Claims 1-2, 11-24 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Mulvaney (US 2015/0331981)
Regarding claim 1 the prior art discloses:
Receiving a post-layout circuit netlist comprising an original rail block and power nets, wherein the post-layout circuit netlist further comprises parasitic circuit elements (fig 11 is a placed and routed (layout) circuit netlist comprising  block/cell, power supply/ grid/ connections/ routing/ interconnects and routing parasitic ); 
Combining, by a processor (by EDA design tool in fig 1, processor in fig 12), the original rail block and the power nets to generate an updated rail block;
Partitioning (see cell partition, design partitioner, partition netlist,  after placed and route (layout) in fig 2-4, 7, 11) the post-layout circuit netlist into of signal blocks supplied by the-updated rail block; and
Applying a circuit simulation (see simulator, SPICE, simulation in fig 1-2, 7, 10-11) to the partitioned signal blocks.
(Claim 2) wherein partitioning the post-layout circuit netlist into signal blocks comprises: grouping all resistors (par 73) in the signal blocks to create a super-network; analyzing the resistor distribution of the super-network for cut locations (i.e., RC interconnect/ stage/parasitic/partition (par 73)); cutting the super-resistor network at the cut locations to generate sub-nets (local nodes/branching/partition (par 73)); and recording a cut conductance/capacitance maximum value of each of the sub-nets to measure a level of cross-talk (par 32).
(Claim 11) after partitioning the post-layout circuit netlist into signal blocks, splitting the updated rail block into the original rail block and power nets (par 72, partition netlist and power simulation); partitioning the power nets into power net blocks which drive different corresponding sub-circuits during the circuit simulation, the sub-circuits comprising the signal blocks (fig 3, 4, 6).

(Claim 13) wherein the post-layout circuit netlist results from RC extraction (par 22, 52, 73, 76) applied to a pre-layout circuit netlist, and partitioning (see cell partition, design partitioner, partition netlist in fig 2-4, 6-7, 11) the post-layout circuit netlist into signal blocks comprises cutting the post-layout circuit netlist at same locations as a partitioning of the pre-layout circuit netlist.
Claims 14-24 recite similar subject matter and rejected for the same reason. 
For parallel simulation in claims 15-16, see par 30, 41.
Regarding limitation storing data in database or shared database in claims 23-24, this limitation is simply and intended use.  For Applicant information, this prior art also has storage device/medium, Library, EDA system, EDA database, EDA Memory, Memory Device, Computer Memory, for intended use such as storing data

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-6 would be allowable because the prior art does not teach or suggest the limitations in claim 3, claim 4, and claim 5,

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.



/PAUL DINH/Primary Examiner, Art Unit 2851